Citation Nr: 0824328	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  07-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1950 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim sought.

In March 2008, the appellant presented testimony at a hearing 
conducted by the Newark, New Jersey, VARO.  A transcript is 
in the file.

The case was advanced on the Board's docket under 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2007) and 38 C.F.R. § 20.900 (2007) 
in light of the appellant's advanced age.


FINDING OF FACT

There is no competent evidence that appellant's PTSD is 
attributable to service.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159. 3.303, 
3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in November 2005 of the information and evidence needed to 
substantiate and complete a claim.  VA informed the veteran 
how disability ratings and effective dates are assigned.  
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including VA medical records and providing the veteran 
with a hearing.  The claim was readjudicated in a March 2008 
supplemental statement of the case.
 
The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim.  The Board has 
determined, however, that VA has no obligation to provide an 
examination in this case.  Under the VCAA, when the record 
does not contain sufficient medical evidence to make a 
decision on the claim, VA is obliged to provide an 
examination when: (1) the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability; and (2) the record 
indicates that the disability or signs and symptoms of a 
current disability may be associated with active 
service.                  38 U.S.C.A. § 5103A(d).  The Board 
has determined that the medical evidence is sufficient to 
make a determination on this case; therefore, there is no 
reason to provide a VA examination.
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.
 
Analysis
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate his claim and what the evidence in the claim 
file shows, or fails to show, with respect to his claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
The Board notes that possibly due to a 1973 fire at the 
National Personnel Record Center , the only available service 
medical record for this veteran is his separation exam and 
the only available service personnel record is his DD-214.  
In such a case, the Board has heightened duties to assist and 
in explaining the decision.  See  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).
 
Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.    38 U.S. C.A. § 
1110; 38 C.F.R. § 3.303(a).  The criteria to establish 
service connection for PTSD in particular, consists of 
medical evidence establishing a diagnosis of the condition, 
in accordance with 38 C.F.R. § 4.125(a); credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  The provisions of section 
4.125(a) require that a diagnosis of a mental disorder 
conform to the America n Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV).
 
A comprehensive review of relevant treatment history 
indicates that the preliminary requirement of a medical 
diagnosis of PTSD has been met.  The veteran served in the 
Korean War from June 1951 to June 1952.  He claims he 
developed PTSD as a result of two particular stressors.  
First, he and other soldiers discovered five decomposing 
corpses of North Korean soldiers by a stream in Korea .  See 
July 2005 and January 2006 statements in support of claim.  
Second, while awaiting surgery, the veteran encountered 
another soldier attempting to commit suicide.  See January 
2006 statement in support of claim.  
 
In December 2004, the veteran was diagnosed by VA with 
PTSD.  The record contains extensive medical history 
following his diagnosis regarding treatment for PTSD.  See VA 
medical records dated December 2004 through March 2006 and 
May 2006 through January 2007.  The Board agrees that the 
veteran has a current disability.  The Board does not find, 
however, that the veteran has shown credible evidence that 
the in-service stressors actually occurred.
 
VA has a duty to assist the veteran in obtaining supporting 
evidence of the claimed stressors.  38 U.S.C.A. § 5103A(b).  
If provided with the relevant information, the RO is to 
provide a summary of the veteran's stressor statements to the 
Joint Services Records Research Center (JSRRC), and ask it to 
attempt to verify the stressors.  The RO provided the 
veteran's stressor statements to JSRRC in July 2006.  JSRRC 
did not find any relevant information.  See March 2007 JSRRC 
reply.
 
The veteran must show credible supporting evidence that at 
least one of the claimed in-service stressors actually 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to combat, in the absence of 
clear and convincing evidence to the contrary, occurrence of 
the claimed in-service stressor may be established by the 
veteran's lay testimony alone.  Id.   The veteran, however, 
does not qualify as a combat veteran.  Although he served in 
the Korea n War, his DD-214 does not reveal any service 
awards or medals that would specifically show that he engaged 
in combat.  The veteran was awarded the Korea n Service Medal 
with three bronze service stars, indicating that he 
participated in three campaigns, but these do not 
specifically indicate that he engaged in combat.  Since he is 
not a combat veteran, his lay testimony alone cannot serve as 
supporting evidence of the claimed stressors.  
 
If VA determines that the veteran did not engage in combat 
with the enemy or that the alleged stressor is not related to 
combat, the record must contain service records or other 
evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  The veteran only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The record 
does not contain any independent evidence corroborating 
either stressor incidents.  The veteran did not provide any 
names of those who witnessed the incident by the stream or in 
the hospital, or the name of the soldier he found in the 
hospital.  See March 2008 RO hearing transcript.  Without 
this information, the stressors could not be verified.
 
In view of the absence of any corroborating evidence of the 
claimed stressor, entitlement to service connection for PTSD 
cannot be granted.
 
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the appellant's claim, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


